NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



RICHARD MUTSCHLER,                            )
                                              )
             Appellant,                       )
                                              )
v.                                            )
                                              )      Case No. 2D18-1316
RICHARD JAMES BANNAN,                         )
                                              )
             Appellee.                        )
                                              )


Opinion filed March 22, 2019.

Appeal from the Circuit Court for Charlotte
County; Lisa S. Porter, Judge.

Richard Mutscher, pro se.

Paul A. Ryan of Paul Ryan, Attorney at
Law, P.A., Punta Gorda, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.